       Case 1:10-cv-06950-AT-RWL Document 1100 Filed 11/05/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X             11/5/2020
H. CHRISTINA CHEN-OSTER, et al.,                               :
                                                               :   10-CV-6950 (AT) (RWL)
                                    Plaintiffs,                :
                                                               :   ORDER
                  - against -                                  :
                                                               :
GOLDMAN, SACHS & CO., et al.,                                  :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This Order resolves Plaintiffs’ request to move to compel Defendants (“Goldman”)

to search for and produce so-called “boys-club” documents (i.e., email) from senior

Goldman leaders, all of whom at one time sat on Goldman’s firmwide Management

Committee (“MC”). (Dkt. 1095.)

        During class-certification discovery, Goldman searched for, and produced to the

extent responsive and not privileged, boys-club evidence over a period covering 2003 to

2012 from among sixty-two document custodians, including certain MC members, six of

whom are among the MC members now at issue. In certifying the instant class action,

however, Judge Torres did not certify a class based on boys-club evidence; rather, the

class case is based on generalized evidence of alleged discriminatory impact and

treatment resulting from application of three particular evaluation and promotion

processes.

        To support their current request, Plaintiffs invoke Lenzi v. Systemax, Inc., 944 F.3d

97 (2d Cir. 2019). In that case, which was not a class-action, the plaintiff claimed gender-

based pay discrimination, retaliation, and wrongful termination. In finding that the plaintiff




                                                        1
     Case 1:10-cv-06950-AT-RWL Document 1100 Filed 11/05/20 Page 2 of 4




had established a prima facie case of discriminatory intent with respect to pay, the Second

Circuit recognized as relevant the pervasive sexist comments of the plaintiff’s direct

supervisor (the defendant’s Chief Financial Officer’s). Id. at 112.

       In the wake of Lenzi, this Court determined that individualized evidence of

discriminatory animus toward women may be relevant here if that animus was

demonstrated by senior personnel responsible for approving, revising, or implementing

the allegedly discriminatory policies at issue. With a month remaining in merits discovery,

Plaintiffs contend that they now have evidence showing that the MC is that group of

personnel. Of seventy-four past and present members of the MC, Plaintiffs seek targeted

boys-club discovery from thirteen members.

       Goldman opposes the discovery based on burden, relevance, and proportionality.

With respect to burden, Goldman greatly exaggerates the amount of time (17 months)

and money ($24 million) the requested discovery would take. (Dkt. 1097 at 2.) Plaintiffs

do not seek to rerun all search terms on prior custodians (of which Plaintiffs identify six)

or run all of them anew on those who were not previously custodians (of which Plaintiffs

identify seven). Rather, Plaintiffs seek to apply only boys-club specific search terms.

That said, the discovery sought would still likely impinge on the current discovery

schedule of this already ten-year-old case.

       With respect to relevance, Goldman contends that in order for Plaintiffs to be

entitled to individualized boys club evidence, Plaintiffs must first come forward with

evidence that the individuals harbored discriminatory animus toward women. That is not

what this Court previously held, as Plaintiffs correctly point out. To the contrary, obtaining

evidence of gender animus is the objective of the discovery sought, not a prerequisite.




                                              2
      Case 1:10-cv-06950-AT-RWL Document 1100 Filed 11/05/20 Page 3 of 4




That said, there must be evidence of nexus regarding the particular individual or group’s

role in approving, revising, implementing, or ignoring disparities linked to the three

processes; otherwise, proof of their animus is tangential at best to the specific issues

being tried in Phase I of this action.

       The evidence Plaintiffs have submitted does not make that showing.            Some,

perhaps all, MC members indisputably were involved in Goldman’s diversity initiatives at

a general level. And the MC was made aware of gender disparities based on information

provided to it by other groups such as Human Capital Management or one of Goldman’s

diversity committees. Moreover, there is boys-club evidence from class-certification

discovery implicating some of Goldman senior executives. But the deposition testimony

and exhibits Plaintiffs put forward to justify the additional discovery they seek do not

sufficiently demonstrate that the MC made decisions with respect to the three processes

at issue, let alone in the context of considering their application and effect on gender

disparity.

       Taking into consideration all of the factors relevant to the proportionality analysis

under Fed. R. Civ. P. 26(b)(1), Plaintiffs’ request is DENIED. The Court recently granted

Plaintiffs’ request to depose two of the MC members at issue on the current request (Lloyd

Blankfein and Gary Cohn). If evidence emerges from those depositions that would

support a different outcome, Plaintiffs may bring it to the Court’s attention.

                                           SO ORDERED.



                                           _________________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE




                                              3
     Case 1:10-cv-06950-AT-RWL Document 1100 Filed 11/05/20 Page 4 of 4




Dated: November 5, 2020
       New York, New York

Copies transmitted this date to all counsel of record.




                                             4
